04/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0460


                                         DA 20-0460
                                     _________________

IN RE THE MARRIAGE OF:

DAVINA ATTAR-WILLIAMS,

             Petitioner and Appellant,
                                                                      ORDER
      and

STEVEN THOMAS WILLIAMS,

             Respondent and Appellee.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s Opening Brief
filed electronically on April 26, 2021, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(c) requires a statement of facts that includes references to the
pages or parts of the record that material facts appear. Appellant’s Opening Brief contains
sparse references to the record.
       M. R. App. P. 12(d) requires a statement of the case that briefly describes the
nature of the case and includes “[o]nly that procedural background which is relevant to
the issue or issues raised shall be included in the statement of the case.” Appellant’s
Opening Brief includes a Statement of the Case with little relevant procedural history.
       M. R. App. P. 12(h) requires a short conclusion stating the precise relief sought.
The conclusion to this brief is neither short nor precise in the relief it seeks.
       Additionally, the brief submitted appears to be an early draft as it is full of
incomplete sentences, incomplete sections, highlighted excerpts, and notes to the drafter.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant Attar-Willams shall electronically file with the Clerk of this Court a revised
brief containing the revisions necessary to comply with the specified Rule[s] and that the
Appellant Attar-Willams shall serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant Attar-
Willams and to all parties of record.




                                                                                   Electronically signed by:
                                                                                        Dirk Sandefur
                                                                              Justice, Montana Supreme Court
                                                                                         April 27 2021